Dear Commissioner Strain:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Louisiana Crawfish Promotion and Research Board ("Board"), you have asked for our opinion regarding the application of La.Rev.Stat. 3:556.6. Specifically, you ask whether rules and regulations must be adopted by the Board before it determines who shall receive grants for marketing and research.
La.Rev.Stat. 3:556.5 provides the following:
 § 556.5. Administration
  A. The board may adopt rules and regulations for the administration of this Part. All rules shall be adopted in accordance with the Administrative Procedure Act.
  B. The commissioner shall administer and enforce the provisions of this Part in accordance with rules and regulations adopted by the board and shall collect the assessments authorized under this Part.
  C. The board shall determine who shall receive grants for marketing and research under the rules and regulations adopted pursuant to this Section.
Our reading of La.Rev.Stat. 3:556.5 (C) indicates that the board must first adopt rules and regulations before it can determine who shall receive grants for marketing and research. Although subsection (A) appears to be discretionary with respect to the adoption of rules and regulations, in our view subsection (C) mandates the adoption of rules and regulations before grants may be awarded. *Page 2 
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: _________________________
  MICHAEL J. VALLAN
  Assistant Attorney General
  JDC/MJV/crt